         Case 1:18-cv-01339-CRC Document 102 Filed 11/16/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
    JAMES PRICE,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )
                                                              Civil Action No. 18-1339 (CRC)
                                                     )
    UNITED STATES DEPARTMENT                         )
    OF JUSTICE, et al.,                              )
                                                     )
                Defendants.                          )
                                                     )

                       MOTION TO MODIFY BRIEFING SCHEDULE

        Defendants, U.S. Department of Justice (“Justice Department”) and National Archives and

Records Administration (“NARA”), respectfully move pursuant to Federal Rule of Civil

Procedure 6(b)(1) to modify the briefing schedule to allow Defendants additional time to file their

motion for summary judgment with respect to Plaintiff’s claims made pursuant to the

Administrative Procedure Act (“APA”) and the Federal Records Act (“FRA”). Consistent with

Local Civil Rule 7(m), undersigned counsel has not sought Plaintiff’s position on this motion due

to his incarceration. 1 In support of this Motion, Defendants state as follows:

        1.     Plaintiff filed his Complaint under the Freedom of Information Act (“FOIA”) on

November 29, 2017. ECF No. 1.



1
         The undersigned counsel has previously received e-mails from Plaintiff from the following
email address: PriceJamesE@outlook.com. However, the undersigned counsel is unable to reply
to this email address as her work email account returns all messages sent to this address as being
undeliverable because it is an inmate account. The undersigned counsel has also previously called
the phone number provided by Plaintiff; however she has never been able to reach a case manager.
Accordingly, the only way for the undersigned counsel to reach Plaintiff is through the United
States Postal Service. As such, consistent with the limitations envisioned by Local Civil Rule
7(m), government counsel’s ability to regularly solicit the views of the pro se, incarcerated plaintiff
in this action are constrained.
        Case 1:18-cv-01339-CRC Document 102 Filed 11/16/20 Page 2 of 5




       2.     On July 14, 2020, the Court granted in part Defendants’ motion for summary

judgment and ordered a new briefing schedule. ECF Nos. 91 & 92.

       3.     On September 25, 2020, Defendants’ filed a motion to modify the briefing

schedule, which was granted by the Court on September 29, 2020.

       4.     On October 9, 2020, Plaintiff filed a motion to stay the case.

       5.     On October 21, 2020, Defendants filed their renewed motion for summary

regarding Plaintiff’s FOIA claims associated with his requests submitted to the Office of Justice

Programs and the Criminal Division—both Justice Department components.             These claims

pertain to the adequacy of the Office of Justice Programs’’ search with respect to seven FOIA

requests and Office of Justice Programs’ redactions. This renewed motion for summary judgment

also pertains to the Criminal Division’s withholdings made pursuant to FOIA Exemption 2.

       6.     The current deadline for the Justice Department and NARA to file their motion for

summary judgment with respect to Plaintiff’s claims made pursuant to the APA and FRA is

November 20, 2020.

       7.     Undersigned counsel requires additional time to coordinate with agency counsel

and additional time to file this motion for summary judgment. With the upcoming holiday,

undersigned counsel is juggling a number of competing deadlines that have been moved and

concentrated to this week and the following week in her seventy other active FOIA cases.

Although undersigned counsel has been consistently working over 80 hours a week, she has been

unable to find the time to meet this November 20, 2020, deadline.

       8.     Proceedings in this matter are currently governed by the following schedule:

       Defendants’ motion for summary judgment
       (APA/FRA):                                                          November 20, 2020




                                                2
        Case 1:18-cv-01339-CRC Document 102 Filed 11/16/20 Page 3 of 5




       Plaintiff’s combined opposition and cross motion
       (FOIA/APA/FRA):                                                     December 21, 2020

       Defendants’ combined opposition and reply
       (FOIA/APA/FRA):                                                     January 11, 2021

       Plaintiff’s reply to cross motion
       (FOIA/APA/FRA):                                                     February 1, 2021

       9.     In order to allow the undersigned counsel additional time to file Defendants’ motion

for summary judgment with respect to Plaintiff’s claims made pursuant to the APA and FRA,

Defendants respectfully move to modify the briefing schedule as follows:

       Defendants’ motion for summary judgment
       (APA/FRA):                                                          December 21, 2020

       Plaintiff’s combined opposition and cross motion
       (FOIA/APA/FRA):                                                     January 11, 2021

       Defendants’ combined opposition and reply
       (FOIA/APA/FRA):                                                     February 1, 2021

       Plaintiff’s reply to cross motion
       (FOIA/APA/FRA):                                                     February 22, 2021

       10.    In light of the foregoing, Defendants respectfully requests that the Court grant this

motion and modify the briefing schedule. A proposed order is attached.




                                                3
       Case 1:18-cv-01339-CRC Document 102 Filed 11/16/20 Page 4 of 5




Dated: November 16, 2020           Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN
                                   Chief, Civil Division
                                   D.C. Bar #924092

                                   By: /s/ Kathleene Molen
                                   KATHLEENE MOLEN
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, District of Columbia 20530
                                   Telephone: (202) 803-1572
                                   Kathleene.Molen@usdoj.gov

                                   Counsel for Defendants




                                      4
         Case 1:18-cv-01339-CRC Document 102 Filed 11/16/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 16, 2020, I caused the foregoing to be served on

Plaintiff via postage prepaid first class mail to:

                James Price
                Reg. # 98922-004
                Miami
                Federal Correctional Institution
                P.O. Box 779800
                Miami, FL 33177


                                                 /s/Kathleene Molen
                                                KATHLEENE MOLEN
                                                Assistant United States Attorney




                                                     5
